DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 9 and 12 are objected to because of the following informalities:  
Regarding claim 1, lines 3-4, the limitation “an administration set tubing assembly” appears to be amended to recite “the administration set tubing assembly” in order to refer to “administration set tubing assembly recited in claim 1, line 2.

Regarding claim 9, line 2, the limitation “the internal housing” appears to be amended to recite “the second internal housing” in order to recite same limitations consistently in all the claims.

Claim 9 recites the limitation “the front” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the limitation “its” appears to be replaced with the intended feature being referred. For examination purposes, examiner construes the term “its” referring to “camshaft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “fluid infusate” in line 2 renders the claim indefinite because the claim is unclear regarding whether “fluid infusate” in claim 10 refers to “medical infusate” recited in claim 1, line 2 or additional. For examination purposes, examiner construes “fluid infusate” as same as “medical infusate”. Claim 10 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 10 is amended to recite “the medical infusate” instead of “fluid infusate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2014/0100526 A1).
Regarding claim 1, Ueda teaches a large volume pump 1 (figure 2) that provides peristaltic pumping (paragraph 0096, “peristaltic) to a removably couplable (paragraph 0129, lines 20-22) administration set tubing assembly (assembly formed by elements 7 and “T” in figure 7) supplying medical infusate, comprising: 
a housing (housing of element 1 except for element 12) including an assembly receptacle 111, 113 configured to receive an administration set tubing assembly “T”, 7, 
a drive-train assembly (figure 12) providing mechanical peristaltic movement within the assembly receptacle 111, 113, including: 
a stepper motor (paragraph 0109, lines 3-5), located within the housing (housing of element 1); and a camshaft assembly (assembly formed by elements 21, 22, 23), driven by the stepper motor 4 and at least partially extending into the assembly receptacle 111, 113, including a unitary camshaft 23; and 
a plurality of tube engaging members 21 that cooperatively move (paragraph 0110) according to rotation of the unitary camshaft 23; and 
a controller 5 located within the housing that controls (paragraph 0109, lines 8-10) operation of the stepper motor and the camshaft assembly.

Regarding claim 7, Ueda teaches wherein a second internal housing 20 is included within the housing (housing of element 1) that largely surrounds the plurality of tube-engaging members 21, with only ends of the plurality of tube-engaging members extending out from the second internal housing 20 through an opening into the assembly receptacle 111, 113.

Regarding claim 8, Ueda teaches wherein the second internal housing 20 is sealed (paragraph 0108, the presence of element 25 prevents fluid leakage) at locations rearward of the tube engaging members 21 to restrict possible fluid leakage from reaching further into the housing (housing of element 1).

Regarding claim 10, Ueda teaches wherein the controller controls the stepper motor 4 to manipulate the camshaft assembly such that a relatively constant flow of fluid infusate is provided by continuously changing rotational speeds (paragraph 0111) of the camshaft assembly to compensate for the inconsistent flow profile of the drive-train assembly.

Regarding claim 11, Ueda teaches wherein the controller 5 repeats the rotational speeds for the camshaft assembly within each revolution of the unitary camshaft (paragraph 0109, lines 8-10, paragraph 0111).

Regarding claim 12, Ueda teaches wherein the camshaft 23 has uniformly distributed lobes 22 around its circumference.

Regarding claim 13, Ueda teaches wherein the plurality of tube-engaging members 21 are of identical shape (shapes of element 21 are identical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0100526 A1) in view of Kobayashi (US 4,373,525).
Regarding claim 4, Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ueda further discloses wherein a rigid pressure plate 24 for tube compression is located on a receptacle door 12 that is hinged (paragraph 0096) to the housing adjacent the assembly receptacle.
Ueda is silent regarding a rigid pressure plate being a suspended rigid pressure plate. However, Kobayashi teaches a design of a peristaltic type pump comprising a rigid pressure plate 14 (figure 1) for the purpose of keeping the tube constantly closed by some of the tube engaging member (column 3, lines 24-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the rigid pressure plate of Ueda to incorporate a suspended rigid pressure plate as taught by Kobayashi for the purpose of keeping the tube constantly closed by some of the tube engaging member (column 3, lines 24-27).

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014).
Regarding claim 1, Borsanyi discloses a large volume pump 11 (figure 1 with embodiment shown in figure 11) that provides peristaltic pumping (column 6, lines 59-61) to a removably couplable administration set tubing assembly (figure 12) supplying medical infusate, comprising: 
a housing (housing of element 11 excluding element 20 in figure 11) including an assembly receptacle (receptacle being a portion of element 11 covered by element 20) configured to receive an administration set tubing assembly (figure 12), 
a drive-train assembly (figure 2) providing mechanical peristaltic movement (column 6, lines 59-61) within the assembly receptacle, including: 
a stepper motor 24, located within the housing (housing of element 11); and 
an assembly (figure 3), driven by the stepper motor 24 and at least partially extending into the assembly receptacle, including: 
a unitary shaft 33; and 
a plurality of tube engaging members 31 that cooperatively move according to rotation (column 6, lines 44-52) of the unitary shaft 33; and 
a controller (column 3, lines 11-13, “electrical controls”) that controls operation of the stepper motor and the shaft assembly. Borsanyi is silent regarding an assembly being a camshaft assembly, a unitary shaft being a unitary camshaft and a controller located within the housing. However, one of ordinary skill in the art will be able to construe that the controller of Borsanyi is located within the housing.
Additionally, Cannon teaches a design of a large volume pump 10 (figure 1) comprising a camshaft assembly (figure 2), a unitary camshaft 34 and a controller 100 (figure 9) located within the housing (housing of element 10) for the purpose of using a well-known alternative assembly for pumping the drug through peristaltic action (abstract, column 3, lines 24-33).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the assembly of Borsanyi to incorporate a camshaft assembly and a unitary camshaft (along with tube engaging members) of Cannon for pumping the drug through peristaltic action (abstract, column 3, lines 24-33).

Regarding claim 19, Borsanyi discloses a large volume pump 11 (figure 1 with embodiment shown in figure 11) that provides peristaltic pumping (column 6, lines 59-61) to supply medical infusate, comprising: 
a housing (housing of element 11 excluding element 20 in figure 11) including an assembly receptacle (receptacle being a portion of element 11 covered by element 20); 
a drive-train assembly (figure 2) providing mechanical peristaltic movement (column 6, lines 59-61) within the assembly receptacle, including: 
a stepper motor 24, located within the housing (housing of element 11); and 
an assembly (figure 3), driven by the stepper motor 24 and at least partially extending into the assembly receptacle, including: 
a unitary shaft 33; and 
a plurality of tube engaging members 31 that cooperatively move according to rotation (column 6, lines 44-52) of the unitary shaft 33; and 
a controller (column 3, lines 11-13, “electrical controls”) that controls operation of the stepper motor and the shaft assembly, wherein the administration set tubing assembly (figure 12) that is removably couplable with the assembly receptacle (receptacle being a portion of element 11 covered by element 20), including: 
a peristaltic tube 112a suitable for compression by the drive-train assembly (figure 2);
a first tube coupler 154 and a second tube coupler 155, each attached at opposing ends of the peristaltic tube 112a and each having a lumen (hollow portion inside elements 154 and 155) in fluidic communication with the peristaltic tube 112a (according to figure 15, element 112a appears to be connecting to element 112b via element 154, similarly element 155 is also connecting element 112a to element 112c); and 
a frame 151 coupled to the first tube coupler 154 and the second tube coupler 155 at spaced-apart locations (figure 11), the frame 151 configured for releasable attachment (column 8, lines 23-28) to the assembly receptacle in which the peristaltic tube 112a is positioned for engagement with the plurality of tube engaging members 31. Borsanyi is silent regarding an assembly being a camshaft assembly, a unitary shaft being a unitary camshaft and a controller located within the housing. However, one of ordinary skill in the art will be able to construe that the controller of Borsanyi is located within the housing.
Additionally, Cannon teaches a design of a large volume pump 10 (figure 1) comprising a camshaft assembly (figure 2), a unitary camshaft 34 and a controller 100 (figure 9) located within the housing (housing of element 10) for the purpose of using a well-known alternative assembly for pumping the drug through peristaltic action (abstract, column 3, lines 24-33).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the assembly of Borsanyi to incorporate a camshaft assembly and a unitary camshaft (along with tube engaging members) of Cannon for pumping the drug through peristaltic action (abstract, column 3, lines 24-33).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) and further in view of Gagliardoni et al. (US 2012/0136305 A1).
Regarding claim 2, Borsanyi/Cannon (hereinafter referred as “modified Borsanyi”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Borsanyi further discloses wherein the administration set tubing assembly (figure 12) that the assembly receptacle (receptacle being a portion of element 11 covered by element 20) is configured to receive, includes: 
a peristaltic tube 112a suitable for compression by the drive-train assembly (figure 2);
a first tube coupler 154 and a second tube coupler 155, each attached at opposing ends of the peristaltic tube 112a and each having a lumen (hollow portion inside elements 154 and 155) in fluidic communication with the peristaltic tube 112a (according to figure 15, element 112a appears to be connecting to element 112b via element 154, similarly element 155 is also connecting element 112a to element 112c); 
a frame 151 coupled to the first tube coupler 154 and the second tube coupler 155 at spaced-apart locations (figure 11), the frame 151 configured for releasable attachment (column 8, lines 23-28) to the LVP in which the peristaltic tube 112a is positioned for engagement with the plurality of tube engaging members 31. Modified Borsanyi is silent regarding the frame further including a latching receiver projecting from the frame having a finger press surface; and a free-flow prevention arm hingedly coupled to the frame and having a latching structure sized to cooperate with the latching receiver.
However, Gagliardoni teaches a design of a pinch clamp assembly (figure 7) comprising the frame 1 (figure 6) further including a latching receiver 21 (figure 4) projecting from the frame 1 having a finger press surface (surface of element 21); and a free-flow prevention arm 7 hingedly (paragraph 0041, lines 3-12, rocking is construed as hinged since hinged means rotatably moving with respect to a longitudinal axis) coupled to the frame 1 and having a latching structure 20 sized to cooperate with the latching receiver 21 for the purpose of preventing free flow condition by occluding the flow of fluid through the tube (paragraph 0054).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the frame of modified Borsanyi to incorporate a latching receiver projecting from the frame having a finger press surface; and a free-flow prevention arm hingedly coupled to the frame and having a latching structure sized to cooperate with the latching receiver as taught by Gagliardoni for the purpose of preventing free flow condition by occluding the flow of fluid through the tube (paragraph 0054).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) and further in view of Kerns et al. (US 4,756,706).
Regarding claim 3, modified Borsanyi discloses the claimed invention substantially as claimed, as set forth above in claim 1. Borsanyi further discloses the housing (housing of element 11 excluding element 20 in figure 11) a screen 27 and buttons 26 but is silent regarding the housing includes a touch screen that permits operator interaction with the LVP.
However, Kerns teaches a design of an LVP (figure 1) wherein the housing (housing of the device shown in figure 2a) includes a touch screen (column 3, lines 58-64, column 6, lines 30-35) that permits operator interaction with the LVP for the purpose of using a well-known alternative approach of using a screen to input parameters into the LVP (column 3, lines 58-64, column 6, lines 30-35).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the screen and buttons of Borsanyi with a touch screen as taught by Kerns for the purpose of using a well-known alternative approach of using a screen to input parameters into the LVP (column 3, lines 58-64, column 6, lines 30-35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) and further in view of Ueda et al. (US 2014/0100526 A1) and Kobayashi (US 4,373,525).
Regarding claim 4, modified Borsanyi discloses the claimed invention substantially as claimed in claim 1 above. Borsanyi further discloses wherein a rigid pressure plate 43, 44 for tube compression is located on a receptacle door 20 that is coupled to the housing adjacent the assembly receptacle (receptacle being a portion of element 11 covered by element 20).
Modified Borsanyi is silent regarding the receptacle door that is hinged to the housing.
However, Ueda teaches a design of an LPV (figure 17) wherein the receptacle door 12 that is hinged (paragraph 0096) to the housing (housing of element 11) for the purpose of providing a well-known hinged coupling means between the door and the housing (paragraph 0096).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the coupling means of modified Borsanyi to incorporate hinge as taught by Ueda for the purpose of providing a well-known hinged coupling means between the door and the housing (paragraph 0096).
Please note that the replacing the coupling means when modifying modified Borsanyi in view of Ueda will not replace all the existing coupling means between element 20 and element 18 of Borsanyi. Instead the modification will involve, replacing the coupling means that are located on one side of element 20 of Borsanyi where hinges of Ueda is being placed to allow door swing with respect to element 18 of Borsanyi. 
Modified Borsanyi is further silent regarding a rigid pressure plate being a suspended rigid pressure plate. However, Kobayashi teaches a design of a peristaltic type pump comprising a rigid pressure plate 14 (figure 1) for the purpose of keeping the tube constantly closed by some of the tube engaging member (column 3, lines 24-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the rigid pressure plate of modified Borsanyi to incorporate a suspended rigid pressure plate as taught by Kobayashi for the purpose of keeping the tube constantly closed by some of the tube engaging member (column 3, lines 24-27).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) in view of Ueda et al. (US 2014/0100526 A1) in view of Kobayashi (US 4,373,525) and further in view of Nakanishi et al. (US 2015/0018766 A1).
Regarding claim 5, modified Borsanyi/Ueda/Kobayashi (hereinafter referred as “modified Borsanyi ‘06”) discloses the claimed invention substantially as claimed, as set forth above in claim 4. Modified Borsanyi ’06 further discloses wherein the assembly receptacle includes a set of horizontally-disposed guide rails located above and below the tube engaging members to prevent vertical tube walk.
However, Nakanishi teaches a design of an infusion pump (figure 1) wherein the assembly receptacle (portion in element 1 that receives the tube) includes a set of horizontally-disposed guide rails 54, 55 (figure 3) located above and below the pumping portion 60 to prevent vertical tube walk for the purpose of holding the tube in location when pumping the fluid without damaging the tube (paragraph 0086).
Examiner construes that pumping portion in modified Borsanyi ’06 will be the portion where tube engaging members are located. Therefore, modified Borsanyi ’06 modified in view of Nakanishi will result in having wherein the assembly receptacle includes a set of horizontally-disposed guide rails located above and below the tube engaging members to prevent vertical tube walk. Examiner construes that it would be obvious to one of ordinary skill in the art to perform the modification as explained because Borsanyi do not disclose any such holding means above and below the pumping portion for holding the tube securely with the housing.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the assembly receptacle of modified Borsanyi ’06 to incorporate wherein the assembly receptacle includes a set of horizontally-disposed guide rails located above and below the tube engaging members to prevent vertical tube walk for the purpose of holding the tube in location when pumping the fluid without damaging the tube (paragraph 0086).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0100526 A1) in view of Butterfield et al. (US 2013/0149172 A1).
Regarding claim 14, Ueda discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 13. Ueda is silent regarding wherein the plurality of tube-engaging members each include shaft wear plates that protrude from each side of a front shaft portion to aid in spacing and prevent wear between adjacent tube engaging members.
However, Butterfield teaches a design of a peristatic pump (figure 1A) wherein the plurality of tube-engaging members 44 each include shaft wear plates (see “P” in figure 2B below) that protrude from each side of a front shaft portion (portion of element 62 facing the side where element “P” is present) to aid in spacing and prevent wear between adjacent tube engaging members for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the tube-engaging members of Ueda to incorporate wherein the plurality of tube-engaging members each include shaft wear plates that protrude from each side of a front shaft portion to aid in spacing and prevent wear between adjacent tube engaging members as taught by Butterfield for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).

    PNG
    media_image1.png
    373
    526
    media_image1.png
    Greyscale


Regarding claim 15, Ueda discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 13. Ueda is silent regarding wherein the plurality of tube-engaging members each include blocks providing top and bottom wear surfaces that protrude from each side of upper and lower portions to aid in spacing and prevent wear between adjacent tube engaging members.
However, Butterfield teaches wherein the plurality of tube-engaging members 44 each include blocks (block formed by element “S” in figure 2A below) providing top and bottom wear surfaces (see “S” in figure 2A below) that protrude from each side of upper and lower portions (portion where “S” in figure 2A below is present) to aid in spacing and prevent wear between adjacent tube engaging members 44 for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the tube-engaging members of Ueda to incorporate wherein the plurality of tube-engaging members each include blocks providing top and bottom wear surfaces that protrude from each side of upper and lower portions to aid in spacing and prevent wear between adjacent tube engaging members as taught by Butterfield for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).

    PNG
    media_image2.png
    393
    434
    media_image2.png
    Greyscale


Regarding claim 16, Ueda discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 13. Ueda is silent regarding wherein the plurality of tube-engaging members include twelve tube-engaging members.
However, Butterfield teaches wherein the plurality of tube-engaging members include twelve tube-engaging members (paragraph 0036) for the purpose of reducing the flow variation when pumping the fluid into the patient’s body (paragraph 0037).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the number of tube-engaging members of Ueda to include twelve tube-engaging members as taught by Butterfield for the purpose of reducing the flow variation when pumping the fluid into the patient’s body (paragraph 0037).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) and further in view of Rotem et al. (US 2009/0221964 A1).
Regarding claim 17, modified Borsanyi discloses the claimed invention as recited in claim 1. Modified Borsanyi is silent regarding the housing of the LVP includes tube guides of C-shaped tubing capture structure at the periphery of the housing for retaining tubing of a coupled administration set beyond either side of the assembly receptacle.
However, Rotem teaches a design of a LVP (figure 2) wherein the housing (housing of element 43) of the LVP includes tube guides of C-shaped tubing capture structure 80 at the periphery of the housing for retaining tubing of a coupled administration set beyond either side of the assembly receptacle for the purpose of holding the tubes without occluding after closing the door and holding the portion of tube interacting with pumping portion in completely closed manner (paragraph 0036, figure 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the housing of modified Borsanyi to incorporate the housing of the LVP includes tube guides of C-shaped tubing capture structure at the periphery of the housing for retaining tubing of a coupled administration set beyond either side of the assembly receptacle as taught by Rotem for the purpose of holding the tubes without occluding after closing the door and holding the portion of tube interacting with pumping portion in completely closed manner (paragraph 0036, figure 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0100526 A1) in view of Cannon et al. (US 4,617,014) and further in view of Butterfield et al. (US 2013/0149172 A1).
Regarding claim 18, Ueda discloses a peristaltic infusion pump drive-train assembly (figure 12), comprising 
a stepper motor 4 (paragraph 0109, lines 3-5) sized for operation within an infusion pump housing (housing of element 1), and 
a camshaft assembly (assembly formed by elements 21, 22, 23), driven by the stepper motor 4, and at least partially extending into the assembly receptacle 111, 113, including: 
a unitary camshaft 23;
a plurality of tube engaging members 21 of identical shape (elements 21 have identical shape) that cooperatively move (paragraph 0110) according to rotation of the unitary camshaft 23; 
wherein the camshaft assembly (assembly formed by elements 21, 22, 23) is largely surrounded by a powerbox housing (housing formed by element 20) that is limited to opening 20a oriented to the front of the plurality of tube engaging members 21 but is silent regarding a powerbox housing is sealed behind the plurality of tube engaging members.
However, Cannon teaches a design of an a peristaltic infusion pump drive-train assembly (figure 2) comprising a powerbox housing 48 (figures 2, 4, 5) that is sealed behind (see in figures 2, 4, 5 where element 48 is sealed behind element 42) the plurality of tube engaging members 42 for the purpose of having an alternative well-known housing design to house the tube engaging members (figures 2, 4, 5, column 4, lines 64-68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the housing of Ueda to incorporate a powerbox housing is sealed behind the plurality of tube engaging members as taught by Cannon for the purpose of having an alternative well-known housing design to house the tube engaging members (figures 2, 4, 5, column 4, lines 64-68).
Ueda is further silent regarding wherein the plurality of tube-engaging members each include shaft wear plates and a plurality of blocks at upper and lower locations that protrude from each side of the plurality of tube engaging members to aid in spacing and prevent wear between adjacent tube engaging members.
However, Butterfield teaches a design of a peristatic pump (figure 1A) wherein the plurality of tube-engaging members 44 each include shaft wear plates (see “P” in figure 2B above) and a plurality of blocks (blocks formed by element “S” in figure 2A above) at upper and lower locations (locations where element “S” in figure 2A above is present) that protrude from each side of the plurality of tube engaging members 44 to aid in spacing and prevent wear between adjacent tube engaging members for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the tube-engaging members of Ueda to incorporate wherein the plurality of tube-engaging members each include shaft wear plates and a plurality of blocks at upper and lower locations that protrude from each side of the plurality of tube engaging members to aid in spacing and prevent wear between adjacent tube engaging members as taught by Butterfield for the purpose of using a well-known alternative tube-engaging members to pump the fluid (paragraph 0031).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record Borsanyi et al. (US 4,493,706) in view of Cannon et al. (US 4,617,014) in view of Ueda et al. (US 2014/0100526 A1) in view of Kobayashi (US 4,373,525) and further in view of Nakanishi et al. (US 2015/0018766 A1) is silent regarding wherein the set of horizontally-disposed guide rails includes three projection features to define planar contact with the suspended rigid pressure plate in combination with other claimed limitations of claim 6.

The closest prior art of record Ueda et al. (US 2014/0100526 A1) is silent regarding wherein weep hole apertures, that are connected to interior locations of the internal housing, are located in the assembly receptacle at the front of the LVP pump in combination with other claimed limitations of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manella (US 4,302,164), Kobayahi et al. (US 4,648,812): discloses peristaltic pump having plurality of tube engaging members with suspended pressure plate on the opposite side of the plurality of tube engaging members.
Irvin et al (US 4,954,046): discloses a design of the plurality of tube engaging members having shaft wear plates to prevent wear and tear and aid in spacing between adjacent tube engaging members.
Knuth (US 5,242,279): discloses a design of a frame with tube having first and second couplings wherein the frame comprises coupling means to couple the frame with the pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783